Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 15/994,672 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both contain the same limitations, differing only in statutory categories, where the instant application is directed to an apparatus, while the claims in the reference application is directed to a method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The independent claim 1 of the instant application vis-à-vis claim 1 of the reference application is highlighted below to demonstrate the parallel nature between the claims.

Instant Application Claim 1
Copending Application No. 15/994,672 Claim 1
A method for operating an apparatus that includes 


	a program memory that holds instructions of a program fetched and executed by the apparatus, 
	a data memory that holds data processed by the instructions, 

	a status register that holds a status that the apparatus updates during its operation, wherein the status has fields comprising: 
		a program memory address at which a 	most recent instruction is fetched from the 	program 	memory, 
		a data memory access address at 	which data has most recently been accessed in 	the data 	memory by the apparatus and 
		a repeat count that indicates a number 	of times an operation specified in a current 	program 	instruction remains to be performed, 

	the apparatus further including a condition register having condition fields corresponding to the status fields held in the status register, 

	the method comprising: writing, by an instruction of the program, the condition register with a condition comprising one or more of the condition fields; and 

	generating an interrupt request to a processing core in response to detecting that the status held in the status register satisfies the condition specified in the condition register.
A programmable apparatus, comprising:
	an output for generating an interrupt request to a processing core coupled to the apparatus;
	a program memory that holds instructions of a program fetched and executed by the apparatus;
	a data memory that holds data processed by the instructions;

	a status register that holds a status that the apparatus updates during its operation, the status having fields comprising:
		a program memory address at which a 	most recent instruction is fetched from the 	program 	memory;
		a data memory access address at 	which data has most recently been accessed in 	the data 	memory by the apparatus; and
		a repeat count that indicates a number 	of times an operation specified in a current 	program 	instruction remains to be performed;
	
	a condition register having condition fields corresponding to the status fields held in the status register;
	
	wherein the condition register is writeable, by an instruction of the program, with a condition comprising one or more of the condition fields; and
	
	control logic that generates on the output an interrupt request to the processing core in response to detecting that the status held in the status register satisfies the condition specified in the condition register.


The substantive limitations in the remaining claims 2-8 of the instant application appear to be identical to claims 2-8 of the reference application.
Claims 9-12 parallel claims 1,3 and 4 of the reference application.
Allowable Subject Matter
Claims 1-12 would be allowable if the non-statutory anticipatory-type double patenting rejection set forth in this Office action is overcome and to include all of the limitations of the base claim and any intervening claims. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1 and 
The most pertinent discovered prior art appears to be US Pat. No. 5,890,309 to Leach et al. (hereinafter Leach).  Leach teaches multiple registers (fig. 1a), including a status register and block repeat register that affect the triggering of an interrupt.  In particular, Leach discloses an arithmetic logic unit that can compare data in a condition data field in an interrupt instruction with status information in the status register, thereby determining execution of the interrupt instruction (figs. 1 and col. 46:42-46).  However, Leach does not disclose the details of each of the status fields in the status register of the instant claims that are further used in combination with details of the condition register for outputting an interrupt request to a processing core.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to generating interrupt requests upon satisfying a triggering conditions associated with multiple registers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/Primary Examiner, Art Unit 2125